                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 BERNICE VALENTIN,

                        Plaintiff,

                v.
                                                   Case No. 18-CV-440

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                        Defendant.


                                             ORDER


       Bernice Valentin sought judicial review of the denial of her claim for social security

disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). (Docket # 1.)

On September 17, 2018, I remanded the case pursuant to a joint motion. (Docket # 18.)

Valentin moves for attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412. (Docket # 20) The Commissioner does not oppose the motion. (Docket # 21.)

       NOW, THEREFORE, IT IS HEREBY ORDERED that the plaintiff’s motion for

attorney’s fees under the Equal Access to Justice Act (Docket # 22) is granted in the total

amount of $1,789.96.

       IT IS FURTHER ORDERED that these fees are awarded to Valentin and not her

attorney, and can be offset to satisfy any pre-existing debt that the litigant owes the United

States under Astrue v. Ratliff, 130 S. Ct. 2521 (2010). If counsel for the parties can verify that

Valentin owes no pre-existing debt subject to offset, Defendant will direct that the award be

made payable to Valentin’s attorney pursuant to the EAJA assignment duly signed by

Valentin and counsel.
Dated at Milwaukee, Wisconsin this 7th day of January, 2019.

                                         BY THE COURT:


                                         s/Nancy Joseph
                                         NANCY JOSEPH
                                         United States Magistrate Judge
